PD-0366-17
                                              COURT OF CRIMINAL APPEALS
                                                              AUSTIN, TEXAS
                                              Transmitted 12/21/2017 10:44 AM
                                                Accepted 12/21/2017 10:56 AM
                                                         DEANA WILLIAMSON
            No. PD-0366-17                                             CLERK

 IN THE COURT OF CRIMINAL APPEALS                  FILED
                                          COURT OF CRIMINAL APPEALS
                                                12/21/2017
      OF THE STATE OF TEXAS                DEANA WILLIAMSON, CLERK




    SAMUEL UKWUACHU, Appellant

                    v.

    THE STATE OF TEXAS, Appellee


     Appeal from McLennan County

              * * * * *

STATE’S MOTION FOR CLARIFICATION
        ON ORAL ARGUMENT

              * * * * *

            Stacey M. Soule
       State Prosecuting Attorney
         Bar I.D. No. 24031632

            John R. Messinger
   Assistant State Prosecuting Attorney
          Bar I.D. No. 24053705

             P.O. Box 13046
          Austin, Texas 78711
       information@spa.texas.gov
       512/463-1660 (Telephone)
           512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      This Court has granted oral argument in this case, which involves the

admissibility vel non of evidence under Texas Rule of Evidence 412, “Evidence of

Previous Sexual Conduct in Criminal Cases.” The relevant record was sealed by the

trial court pursuant to Rule 412(d), and the briefing at both levels of this appeal has

been sealed. Oral argument would be virtually useless without discussion of the

sealed record. It would thus be inappropriate for oral argument to be conducted as

usual, i.e., in a forum open to the general public. This raises a number of concerns

that require clarification.

      If the hearing is closed to the general public, who may attend? The victim, her

family, and even close friends? The rule is intended to protect her privacy, and many

of them are already familiar with the facts and/or testified at trial. What about the

other attorneys who represented the parties throughout this process? They are

familiar with the facts, as well. The Court should address these basic concerns and

any other alteration(s) to regular procedure that it deems necessary or conducive to

proper presentation of the issues.

                              PRAYER FOR RELIEF

      WHEREFORE, the State of Texas prays that the Court of Criminal Appeals

grant its motion to clarify the procedures for this “sealed” oral argument, including


                                          1
identifying the persons permitted to attend, and to grant any other relief deemed

appropriate.

                                       Respectfully submitted,

                                         /s/ John R. Messinger
                                       JOHN R. MESSINGER
                                       Assistant State Prosecuting Attorney
                                       Bar I.D. No. 24053705

                                       P.O. Box 13046
                                       Austin, Texas 78711
                                       information@spa.texas.gov
                                       512/463-1660 (Telephone)
                                       512/463-5724 (Fax)

                         CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on this 21st day of December, 2017, the

State’s Motion for Clarification on Oral Argument has been electronically served on

the following:

Sterling Harmon
Appellate Division Chief
219 North 6th Street, Suite 200
Waco, Texas 76701
sterling.harmon@co.mclennan.tx.us

William A. Bratton, III
2828 Routh Street, Suite 675
Dallas, Texas 75201
bill@brattonlaw.com
                                               /s/ John R. Messinger
                                             John R. Messinger
                                             Assistant State Prosecuting Attorney
                                         2